Irv Alpert Executive Vice President 2011 Sales Incentive Plan Objectives: 1. Successful transition of current enterprise customers to National Accounts Manager 2. Retain and grow all current content licensing partnerships 3. Develop a plan to expand content license partnerships and channel sales for Onvia services 4. Acquire new content licensing partners in 2011 as quickly as possible Compensation Three bonus opportunities: 1. Bonus for successful transfer of enterprise customers measured by retention of 100% in bookings for these customers 2. Bonus for renewing 100% in channel bookings from 2010 3. Graduated, accelerated commission on each dollar in channel bookings over plan
